Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-25-2002

USA v. Meyer
Precedential or Non-Precedential:

Docket 1-2281




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Meyer" (2002). 2002 Decisions. Paper 43.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/43


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NON-PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 01-2281




                    UNITED STATES OF AMERICA

                                   v.

                       RICHARD P. MEYER,

                                   Appellant




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF PENNSYLVANIA

                  (Dist. Court No. 01-cr-18)
          District Court Judge: Alan N. Bloch



           Submitted Under Third Circuit LAR 34.1(a)
                        January 14, 2002

Before: ALITO and ROTH, Circuit Judges, and SCHWARZER, Senior District
Judge.

               (Opinion Filed: January 25, 2002 )




                MEMORANDUM OPINION OF THE COURT



PER CURIAM:
          Because we write for the benefit of the parties, the background
of the appeal
is not set out.
          We reject defendant's argument that the District Court erred
when it
declined to depart downward from the applicable sentence range after the
government
filed a motion pursuant to Section 5K1.1 of the Sentencing Guidelines.
Section 5K1.1
states (emphasis added): "Upon motion of the government stating that the
defendant has
provided substantial assistance in the investigation and prosecution of
another person who
has committed the offense, the court may depart from the guidelines." The
decision
whether to depart downward lies in the discretion of the District Court,
and we do not
have jurisdiction to review an appeal challenging a District Court's
discretionary refusal
to depart downward from an appropriate Sentencing Guidelines' range. See,
e.g., United
States v. Casiano, 113 F.3d 420, 429 (3d Cir. 1997); United States v.
Spiropoulos, 976
F.2d 155, 162-63 (3d Cir. 1992).
           The record is clear that the District Court gave substantial
consideration to
the motion to allow a downward departure, recognized its authority to
depart downward,
and exercised its discretion to decline to depart from the appropriate
range provided by
the Sentencing Guidelines. We thus conclude that the District Court's
denial was
discretionary, and appellate jurisdiction is therefore lacking.
           We also reject defendant's argument that the District Court used
information in violation of the immunity granted by the plea agreement and
in violation
of the Fifth Amendment. The information the District Court used came from
the plea
agreement and there is nothing to show that it came from his immunized
testimony at
trial. Moreover the plea agreement referred to Section 1B1.8 of the
Sentencing
Guidelines and Section 1B1.8(b)(5) permits the use of information provided
pursuant to a
cooperation agreement in determining whether and to what extent a downward
departure
is warranted. Accordingly, defendant's appeal is dismissed.


TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.
Circuit Judge